Notice of Allowance

Response to Arguments

Applicant’s arguments filed on February 14, 2022, with respect to claim(s) 1 and 11 have been fully considered [see applicant’s arguments pg. 11]. 

Drawings

The following changes to the drawings have been approved by the examiner: as shown below, figure 3 has been amended by replacing the label 320 shown next to the label 392 with the label 380 based on what it is shown in figures 5 and 6.  
In order to avoid abandonment of the application, applicant must make these drawing changes.
The United States Patent and Trademark Office does not make drawing changes. It is applicant's responsibility to ensure that the drawings are corrected. Corrections must be made in accordance with the instructions below.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one 

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 



    PNG
    media_image1.png
    860
    640
    media_image1.png
    Greyscale


Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 

The application has been amended as follows:

2. (Currently Amended) The pulser of claim 1, wherein each of the one or more metal screens includes a plurality of screen members positioned to form a plurality of slits to allow the drilling fluid to flow into [[the]] a distal end of the tubular housing, wherein each of the plurality of slits is oriented so that a middle point of each slit is positioned distal to two ends of a corresponding slit. 

8. (Currently Amended) The pulser of claim 6, wherein the first spiral pattern and the second spiral pattern each includes a plurality of spiral grooves of a rectangular shape, wherein the lubricant fills the plurality of spiral grooves of the first spiral pattern and of the second spiral pattern.

9. (Currently Amended) The pulser of claim 8, wherein each of the spiral grooves is about 1/16 inches wide and about 1/32 inches deep, and disposed about the inner surface 

11. (Currently Amended) A pulser for generating pressure pulses in a drilling fluid during a drilling operation, comprising: 
a tubular housing; 
a pressure compensation piston separating the tubular housing into a proximal portion and a distal portion; 
a motor resides in the proximal portion; 
a servo valve resides in the distal portion; 5/11Appl. No.: 16/863,512 Reply to Office Action of November 17, 2021 
a poppet shaft coupled to the motor and extends through the pressure compensation piston into the distal portion, wherein the motor causes the poppet shaft to reciprocate along a longitudinal direction of the tubular housing; 
one or more metal screens affixed to a surface of the distal portion of the tubular housing, configured to allow the drilling fluid to enter the tubular housing; 
a compression spring disposed in the distal portion of the tubular housing and exerts a force against the pressure compensation piston; and 
a first sealing ring that seals a gap between the pressure compensation piston and the tubular housing and a second sealing ring that seals a gap between the pressure compensation piston and the poppet shaft, 
wherein, during operation, the proximal portion is filled with a lubricant and the distal portion is filled with the drilling fluid, wherein the pressure compensation piston moves along the longitudinal direction of the tubular housing in response to a pressure difference between the lubricant and the drilling fluid, and 
wherein the servo valve comprises a poppet detachably affixed to the poppet shaft and an orifice member having an orifice that allows the drilling fluid to pass, 

13. (Currently Amended) A method to prepare [[an]] a pulser of claim 1 for operation, comprising: 
estimating a depth of the pulser in a bore hole; 
estimating an amplitude of pressure pulses required for the pressure pulses to propagate from the estimated depth to a surface; 
selecting a diameter of the orifice and the poppet required for generating pressure pulses of the estimated amplitude; and 
installing the orifice member having the selected diameter of the orifice and the poppet in the pulser.

14. (Currently Amended) The method of claim [[15]] 13, wherein the installation step comprises: 
removing an orifice housing from the pulser; 
affixing the poppet to the poppet shaft; 
affixing the orifice member to the orifice housing; and 
installing the orifice housing with the orifice member to the pulser.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

In regards to claims 1, the claim was amended with limitations that were recited in claim 7 which had allowable subject matter. Therefore, the claim is allowed for the reasons provided for claim 7 in the office action mailed on November 17, 2021.

In regards to claim 11, the claim is allowed for the reasons provided in the office action mailed on November 17, 2021.

In regards to claim 13, the claim is allowed due to its dependency on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338.
http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685